Citation Nr: 0509803	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  98-08 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.	Entitlement to a disability rating in excess of 10 
percent for the non-neurological residuals of a 
laceration of the right wrist.  

2.	Entitlement to a separate compensable evaluation for 
scarring on the right wrist and hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the RO that 
denied a compensable rating for service- connected residuals 
of a right wrist injury. In a December 1998 rating decision, 
the RO increased the rating for the right wrist injury from 0 
percent to 10 percent. The veteran continued his appeal, 
seeking a rating in excess of 10 percent. In August 2000, the 
Board remanded the claim for an increased rating for the left 
wrist injury residuals for the RO to issue a statement of the 
case (SOC).

In July 2002 the veteran appeared and gave testimony at an RO 
hearing before the undersigned.  A transcript of this hearing 
is of record.  In February 2004 the Board again remanded this 
case.  In a letter dated in January 2003, the VA informed the 
veteran of recent changes in the rating criteria for the 
evaluation of limitation of motion or ankylosis of the 
fingers.  In a rating action of July 2004 the RO granted 
service connection and a separate 50 percent rating for 
sensory loss with decreased strength in the right hand, 
effective May 16, 1997.  The veteran did not appeal this 
rating.  The 10 percent initial rating for the non-
neurological residuals of a laceration of the right wrist was 
confirmed and continued.  

The issue of entitlement to a separate compensable rating for 
scarring of the right wrist and hand is addressed in the 
REMAND portion of the decision below and is] REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The non-neurological residuals of a laceration of the right 
wrist are manifested by pain, limitation of right wrist 
motion, and slight noncompensable limitation of extension of 
the right ring and little fingers.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the non-neurological residuals of a laceration of the right 
wrist have not been met.  38 U.S.C.A. § 1155 (West 2002): 
38 C.F.R. § 4.71(a), Diagnostic Codes 5215, 5223 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well- 
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) the United States Court of Appeals for Veterans 
Claims (Court) found that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Id.

In a letter dated in August 2003, the RO informed the veteran 
of the evidence the RO would obtain on his behalf, and what 
evidence the veteran was responsible for obtaining.  The RO 
identified those records it had requested for the veteran, 
what evidence it would obtain, and what evidence the veteran 
was responsible for obtaining.  The notices also invited him 
to submit evidence, and thereby put him on notice to submit 
relevant evidence in his possession. 

The August 2003 letter, in conjunction with the statement of 
the case, the supplemental statement of the case and the 
January 2003 letter notifying the veteran of changes in the 
criteria for the evaluation of the fingers, informed the 
veteran of the evidence needed to substantiate his current 
claim for an increased rating for the non neurological 
residuals of his right wrist laceration.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the RO provided notice in August 2003.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, it does not appear from a review of the record that 
any evidence relevant to the claims decided in this appeal is 
available, but not yet associated with the claims folder.  It 
is noted in this regard that the veteran has been afforded 
two VA hearings in regard to the issue currently on appeal 
and has also afforded him recent VA examinations that 
provided clinical evidence and findings necessary for the 
proper evaluation of the current claim.  

Accordingly, the Board therefore finds that, there is no 
further action that could assist the veteran in 
substantiating his claims for service connection for the non-
neurological residuals of his laceration of the right wrist.  
Therefore, the Board will now address the merits of the 
veteran's claim.  

I.  Factual Basis  

Service medical records reveal that the veteran was 
hospitalized in September 1980 for the treatment of a 
laceration injury to the right wrist involving the tendons of 
the wrist and damage to the radial artery.  The tendons were 
repaired but the damaged artery resulted in mild weakness and 
wasting and there was also slight weakness of the extensor 
tendons.  

In a rating action of August 1981 service connection was 
granted for post operative residuals of a laceration of the 
right wrist, which was assigned a noncompensable (0 percent) 
rating under the provisions of Diagnostic Code 5223, 
effective May 11, 1981.  

On VA examination in September 1997, the veteran reported 
that he was unable to fully extend his right middle and ring 
fingers at the metacarpal phalangeal joint when the other 
fingers were fully extended.  Evaluation of the extensor 
tendon in the ring and middle finger showed approximately 4/5 
strength.  There was no instability, swelling, or deformity 
of the fingers. The veteran had ulnar deviation in the right 
wrist of 0 to 22 degrees and radial deviation was 0 degrees.  
Palmar flexion was to 70 degrees and dorsiflexion was to 32 
degrees.  It was noted that there was no subluxation or 
instability in the right wrist.  

At a hearing before a hearing officer at the RO in June 1998 
the veteran complained of constant pain and weakness in the 
right wrist and hand.  He also said that the pain would vary 
in intensity.  He said that there was arthritis in the right 
wrist.  (In a subsequent hearing before the undersigned, the 
veteran essentially repeated the testimony given at the June 
1998 hearing).  In a Hearing Officer's decision of December 
1998 the veteran was awarded a 10 percent rating for his 
right wrist disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5223-5215, effective May 16, 
1997.  

During a June 2003 VA examination of the right wrist the 
veteran was noted to have excellent range of motion in the 
right wrist with 50 degrees of extension out of a normal 60 
degrees and full flexion of 60 degrees.  He had normal radial 
deviation of 20 degrees and ulnar deviation was 20 degrees 
out of a normal 30 degrees.  Range of motion in the fingers 
was said to be good, being able to flex fro 0 t0 90 degrees.  
The index and ring fingers were partially fixed in flexion at 
5 degrees with extension to 90 degrees.  

The veteran could hyperextend his index finger and fifth 
finger 1 degrees, but could not hyperextend the long and ring 
fingers.  Flexion at the proximal interphalangeal joints of 
all fingers was normal at 100 degrees and the distal 
interphalangeal joints were normal at 45 degrees.  An X-ray 
of the wrist was normal and a hand X-ray showed normal 
fingers, except for aging and degenerative changes in the 
thumb.  The impression was status post laceration of the 
extensor tendons of the right ring and long fingers with a 
minimal extension lag.  

On VA examination of the right hand in July 2003 the veteran 
had active range of motion in the right thumb from 2-4 
degrees in the carpal metacarpal joint, from 10 -46 degrees 
in the metacarpal phalangeal joint, and from 0 to 56 degrees 
in the interphalangeal joint.  In the right fifth finger the 
veteran had active ranger of motion of 0 to 64 degrees in the 
metacarpal phalangeal joint, from 21 to 90 degrees in the 
proximal interphalangeal joint, and from 4 to 56 degrees in 
the distal interphalangeal joint.  

In the right fourth finger the veteran had active ranger of 
motion of 0 to 70 degrees in the metacarpal phalangeal joint, 
from 11 to 96 degrees in the proximal interphalangeal joint, 
and from 5 to 50 degrees in the distal interphalangeal joint.  
In the right third finger he had active ranger of motion of 0 
to 70 degrees in the metacarpal phalangeal joint, from 0 to 
90 degrees in the proximal interphalangeal joint, and from 3 
to 44 degrees in the distal interphalangeal joint.  In the 
right second finger he had active ranger of motion of 4 to 60 
degrees in the metacarpal phalangeal joint, from 0 to 95 
degrees in the proximal interphalangeal joint, and from 1 to 
50 degrees in the distal interphalangeal joint.  It was noted 
that there was decreased extension in the proximal 
interphalangeal joint of the right fourth and fifth fingers. 

On VA Neurological examination in July 2003 the veteran was 
noted to have some swelling in the right wrist and marked 
limitation of right wrist extension.  He was said to have 
wrist movement of about 1/5.  The impression was status post 
trauma to the right wrist and hand resulting in limitation of 
wrist motion and in the ring and index fingers resulting in 
weak handgrip.  

II.  Legal Analysis.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1 (2003). Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities. If there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.

The criteria for evaluating finger disabilities was amended 
during the course of this appeal.  64 Fed. Reg. 48,785 (Jul. 
26, 2002) (effective Aug. 26, 2002) (codified at 38 C.F.R. § 
4.71a (2004))

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects. If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing. As will be discussed below, the Board finds 
that the new criteria are not liberalizing in this case, and 
will evaluate the veteran's disability under the old 
criteria.

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 were applied to favorable ankylosis 
or limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm. 
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction was not considered disabling.

Under Diagnostic Code 5223, favorable ankylosis of the middle 
finger and either the ring finger or the little finger, or of 
the ring finger and little finger, warranted a 10 percent 
rating, irrespective of the extremity that is affected. A 20 
percent rating was assignable for favorable ankylosis of the 
ring and middle fingers, little and middle fingers, ring and 
middle fingers, index and ring fingers, and index and middle 
fingers, irrespective of the extremity that is affected.  A 
30 percent rating will be assigned for favorable ankylosis in 
the thumb and index finger, thumb and middle finger, thumb 
and ring finger and thumb and little finger irrespective of 
the extremity that is affected. 

The ratings for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips of 
the tips of the fingers to within 2 inches (5.1 cms.) of the 
transverse fold of the palm. Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Footnote (a) following Diagnostic Code 5223.

Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  Footnote (b) following 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2002).

Under the new criteria, effective August 26, 2002, for 
Diagnostic Code 5223, a 10 percent rating is assigned if 
there is favorable ankylosis of the long and ring fingers, 
the long and little fingers, or the ring and little fingers 
in either extremity.  A 20 percent rating is assigned if 
there is favorable ankylosis of the index and long fingers, 
the index and ring fingers, or the index and little fingers 
in either extremity.  A 30 percent rating is assigned if 
there is favorable ankylosis of the thumb and any finger in 
either extremities.  

Limitation of motion of the thumb:  A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers. A 10 percent 
rating is warranted-for the major or minor arm-with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A noncompensable rating is warranted-for the major or minor 
arm-with a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2004).

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees. A noncompensable rating is warranted-
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands, effective as of January 
2, 2002, are as follows:

38 C.F.R. § 4.71 Measurement of ankylosis 
and joint motion.

Plates I and II provide a standardized 
description of ankylosis and joint motion 
measurement. The anatomical position is 
considered as 0º, with two major 
exceptions: (a) Shoulder rotation -- arm 
abducted to 90º, elbow flexed to 90º with 
the position of the forearm reflecting 
the midpoint 0º between internal and 
external rotation of the shoulder; and 
(b) supination and pronation -- the arm 
next to the body, elbow flexed to 90º, 
and the forearm in mid-position 0º 
between supination and pronation. Motion 
of the thumb and fingers should be 
described by appropriate reference to the 
joints (See Plate III) whose movement is 
limited, with a statement as to how near, 
in centimeters, the tip of the thumb can 
approximate the fingers, or how near the 
tips of the fingers can approximate the 
proximal transverse crease of palm.

In 38 C.F.R. §§ 4.71 and 4.71a, the name 
of the "middle finger" is changed to 
"long finger" in the diagnostic codes 
pertaining to digit ankylosis, limitation 
of motion, and finger amputations.

38 C.F.R. § 4.71a is amended by removing 
the tables "MULTIPLE FINGERS: UNFAVORABLE 
ANKYLOSIS," "MULTIPLE FINGERS: FAVORABLE 
ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS'' and adding, in their place, the 
following table to read as follows:

Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of 
the Hand

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand. The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads. Only joints in these 
positions are considered to be in 
favorable position. For digits II through 
V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, 
the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, 
and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 
degrees of flexion.

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers: (i) If 
both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are 
ankylosed, and either is in extension or 
full flexion, or there is rotation or 
angulation of a bone, evaluate as 
amputation without metacarpal resection, 
at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb: 
(i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and 
either is in extension or full flexion, 
or there is rotation or angulation of a 
bone, evaluate as amputation at 
metacarpophalangeal joint or through 
proximal phalanx.

(ii) If both the carpometacarpal and 
interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a 
favorable position.

(iii) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of more than two inches 
(5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as 
unfavorable ankylosis.

(iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or 
less between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of 
two or combine the evaluations.

The veteran has been assigned a 10 percent rating under 
Diagnostic Codes 5215-5223 for the non-neurological 
disability due to resulting from residuals of a laceration of 
the right wrist.  

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm. (Normal 
range of motion of the wrist is: dorsiflexion (extension) to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 
4.71, Plate I.).  The veteran is already assigned the maximum 
10 percent rating under Diagnostic Code 5215 and the veteran 
has not contended, nor does the evidence demonstrate that 
extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2004) based on limitation of wrist function is 
warranted.  In so far as limitation of the fingers of the 
right hand is concerned, the vete4ran has been shown to have 
some slight limitation of flexion in his little and ring 
fingers, but the extent of this limitation is quite slight 
and does not equate to ankylosis of either finger under 
either the old or new criteria for evaluating limitation of 
motion of the fingers.  

In view of the above, the Board concludes that the non-
neurological residuals of the laceration of the veteran's 
right wrist are adequately reflected by the 10 percent rating 
currently in effect.  


ORDER

An evaluation in excess of 10 percent for the non-
neurological residuals of a laceration to the right wrist is 
denied.  


REMAND

On the July 2003 VA examination the veteran was noted to have 
extensive scarring involving the right forearm, wrist, and 
hand.  Swelling and tenderness in the fingers and wrist area 
was reported, but it is not clear from the examination report 
whether these symptoms are associated with the veteran's 
scarring in these areas.   

The criteria for evaluating scars were revised.  67 Fed. Reg. 
49590-49599 (July 31, 2002) (codified at 38 C.F.R. § 4118 
(2004)). When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  De Sousa v. 
Gober, 10 Vet. App. 467 (1997).

Under the criteria for the evaluation of scars in effect 
prior to August 30, 2002 scars that are superficial, and 
poorly nourished with frequent ulceration are evaluated as 10 
percent disabling as are scars that are superficial, painful, 
or tender on objective demonstration.  

Under the criteria for the evaluation of scars in effect on 
and after August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion are rated as 
follows: area or areas exceeding 144 square inches (929 sq. 
cm.) are rated as 40 percent disabling; area or areas 
exceeding 72 square inches (465 sq. cm.) are rated as 30 
percent disabling; area or areas exceeding 12 square inches 
(77 sq. cm.) are rated as 20 percent disabling; and area or 
areas exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802. A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.  

On the basis of the current record the Board is uncertain as 
to the extent of the veteran's scarring due to his service 
connected right wrist laceration, whether the scarring 
results in limitation of function in the veteran's forearm 
wrist, or hand, and whether such scarring is tender, painful, 
or ulcerated.  Therefore, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
the current degree of severity of his scarring in the right 
forearm, wrist, and hand.  

In view of the foregoing, the issue of entitlement to a 
separate compensable evaluation for scarring on the right 
wrist and hand is REMANDED for the following action:  

1.  The veteran should be afforded a VA 
examination to assess the scars 
associated with the laceration of his 
right wrist, to include the size of the 
scars; whether such scars are 
superficial, tender and painful on 
objective demonstration, or poorly 
nourished; show signs of ulceration or 
loss of skin covering, result in 
underlying soft tissue damage, or are 
otherwise limiting.  

2.  Then, the AMC or RO should adjudicate 
the issue of entitlement to a separate 
compensable rating for scarring 
associated with the laceration of the 
right wrist.  If this benefit is denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case in regard to this issue and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


